DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/045,358 filed on 9/3/2014.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites a “temperature sensor forming a part of the heating system,” while claim 1, from which 8 depends, already recites “one or more temperature sensors measuring a surface temperature of the heating surface.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 9 rejected on the same grounds due to its dependency.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “at least one temperature sensor” in the last line. The claim already recites “one or more temperature sensors measuring a surface temperature of the heating surface” in line 7. Therefore it is unclear if this is the same temperature sensor or another one measuring a different temperature. For purposes of examination the limitation will be interpreted as a separate temperature sensor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US PGPub 2017/0216552), in view of Tuck (US PGPub 2003/0000531), further in view of Koch (US 6,102,037), and further in view of Nagorny et al. (US PGPub 2009/0114221).
Regarding claim 1, Goff teaches a respiratory humidification system for providing heated and humidified respiratory gases to a patient (see abstract and Fig. 1), the respiratory humidification system comprising: 
a liquid flow controller providing a controlled flow of liquid (Fig. 2, pump located at reservoir adapter 22; see paragraph 66, pump not shown but supplies fluid from the reservoir to the humidifier) ; a heating system including a heating surface (Fig. 8, humidification chamber 35 with heating plate 70) configured to receive the controlled flow of liquid and provide humidification to gases passing through the humidification system (see paragraph 72); 
Goff does not teach one or more temperature sensors measuring a surface temperature of the heating surface; one or more hardware processors providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the heating system to adjust the surface temperature of the heating surface, wherein adjusting the surface temperature of the heating surface provides control to produce a known evaporative area.
However, Tuck teaches an analogous humidification system (abstract and Fig. 1) comprising a temperature sensor (Fig. 1, 14) measuring the surface temperature of the heating surface (see paragraph 47, temperature sensor 14 measures the temperature of the heater plate 7); one or more hardware processors (Fig. 1, controller 9) providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the heating system to adjust the surface temperature of the heating surface  (see paragraph 7; the controller determines to what level the heater plate should be energized to in order to reach the user’s desired set humidity); wherein adjusting the surface temperature of the heating surface provides control to produce a known evaporative area (see paragraph 7, the controller energizes the plate, the surface of the plate then becoming an evaporative area of known size, the size of the plate, as the water evaporates from the heat of the plate).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the humidification system of Goff to include a heating surface temperature sensor and a controller to control the temperature of the heating surface to achieve a desired humidity level, as taught by Tuck, for the purpose of being able to efficiently control the system by energizing the surface to a level known to produce a desired humidity. 
Goff further does not teach one or more hardware processors providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the liquid flow controller to adjust the controlled flow of liquid received at the heating system.
However, Koch teaches an analogous respiration humidifier (see abstract) comprising one or more hardware processors (Fig. 1, controller 11) providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the liquid flow controller to adjust the controlled flow of liquid received at the heating system (see Fig. 2; see col. 9, lines 28-35, the amount of water is added proportionally via a pump in order to get a desired humidity).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the controller of Goff to control the flow rate of the liquid, as taught by Koch, for the purpose of following a known equation to provide an appropriate amount of water to achieve a desired humidity level in the system.
Goff further does not teach one or more sensors configured to detect whether the heating surface is wetted in at least one region.
However, Nagorny teaches an analogous humidification system (see abstract) comprising a sensor to detect whether a surface of the device is wetted in at least one region (see paragraph 80, moisture sensor are provided within the PAP to detect presence of water in the passageways).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Goff to include a moisture sensor on a device surface to detect wetness, as taught by Nagorny, to detect presence of water and prevent collection of water on the surface. It would be obvious to modify Goff to have the sensor on the heater surface as that is where liquid is dispensed.
Regarding claim 2, Goff, as modified, further teaches wherein the one or more sensors are liquid sensors (see paragraph 80 of Nagorny, the sensors detect liquid).
Regarding claim 3, Goff, as modified, further teaches wherein the or more sensors comprise at least two liquid sensors configured to detect whether the heating surface is wetted at two or more regions of the heating surface (see paragraph 80 of Nagorny, Nagorny teaches multiple sensors may be used to detect liquid at different points). Further, additional sensors would be mere duplication of parts obvious to one skilled in the art (see MPEP 2144.04).
Regarding claim 4, Goff, as modified, further teaches wherein the one or more sensors are located at, on, adjacent, or proximal the heating surface (see Nagorny paragraph 80, the sensor are located on the surface).
Regarding claim 5, Goff further teaches wherein the liquid flow controller comprises a metering system (see Goff paragraph 66, the pump meters out the liquid to the humidifier; see also Figs. 7 and 8).
Regarding claim 6, Goff further teaches wherein the liquid flow controller is a pump in an open loop configuration (see Fig. 8, pump 50; see paragraph 72, the pump feeds the liquid to the humidifier with no feedback or structure to close the loop, the liquid is humidified and travels through the air passageway).
Regarding claim 8, Goff, as modified, further teaches at least one temperature sensor forming part of the heating system (see Tuck paragraph 47, temperature sensor 14 measures the temperature of the heater plate 7; as modified the heater plate of Goff is provided with a temperature sensor).
Regarding claim 10, Goff, as modified, further teaches wherein the one or more sensors are used to prevent overflow of liquid onto the heating surface (see Nagorny paragraph 80, the sensors are provided to prevent excess liquid on the surface).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US PGPub 2017/0216552), in view of Tuck (US PGPub 2003/0000531), further in view of Koch (US 6,102,037), and further in view of Nagorny et al. (US PGPub 2009/0114221) as applied to claim 1 above, and further in view of Arcilla et al. (US PGPub 2013/0263851) .
Regarding claim 7, Goff, as modified, teaches all previous elements of the claim as stated above. Goff does not teach wherein the liquid flow controller is a pump or flow actuator in series with a flow sensor in a closed loop configuration.
However, Arcilla teaches an analogous respiratory humidification system (abstract) wherein the liquid flow controller (Fig. 1, 115) is a pump or flow actuator (paragraph 28, lines 1-6) in series with a flow sensor (Fig. 1, 113) in a closed loop configuration (see paragraph 35, lines 1-6 and paragraph 36, lines 1-2; data is received from sensor 113 to provide feedback to the controller to adjust the flow via valve 115).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the liquid flow controller of Goff to be in a closed loop configuration, as taught by Arcilla, in order to accurately measure and adjust the flow of liquid for the desired humidity. 
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US PGPub 2017/0216552), in view of Tuck (US PGPub 2003/0000531), further in view of Koch (US 6,102,037), and further in view of Nagorny et al. (US PGPub 2009/0114221) as applied to claims 1 and 8 above, and further in view of Pujol et al. (US 8640696) .
Regarding claim 9, Goff, as modified, discloses all of the previous elements of the claim as stated above. Goff is silent on wherein the at least one temperature sensor is utilized to determine a proportion of the heater that is saturated with a liquid. 
However, Pujol discloses at least one heater temperature sensor (Fig. 1, 48) that is utilized to determine a proportion of the heater that is saturated with a liquid (Col. 7, lines 16-26, Pujol discloses adjusting evaporation rate, parameters of which is the surface area of reservoir of fluid and heater temperature, calculating evaporation rate would lead to determining a proportion of the heater that is saturated with liquid). 
Regarding claim 11, Goff, as modified, discloses all of the previous elements of the claim as stated above. Goff is silent on wherein the one or more sensors are used by the one or more hardware processors to adjust the deterministic control of the humidity level of gases passing through the respiratory system.
However, Pujol discloses an analogous humidification system (abstract and Fig. 1) wherein the one or more sensors (Fig. 1, 48) are used by the one or more hardware processors to adjust the deterministic control of the humidity level of gases passing through the respiratory system (Col. 7, lines 16-26, Pujol discloses adjusting evaporation rate based on the temperature of the heater plate).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Goff to use the sensors to adjust the deterministic control of the humidity level of the gases, as taught by Pujol, for the purpose of more accurately adjusting parameters based on measured values in order to achieve a desired humidity.
Regarding claim 12, Goff, as modified, discloses all of the previous elements of the claim as stated above. Goff is silent on wherein the one or more sensors are used by the one or more hardware processors to adjust the evaporative area of the heating surface.
However, Pujol discloses an analogous humidification system (abstract and Fig. 1) wherein the one or more sensors are used by the one or more hardware processors to adjust the evaporative area of the heating surface (Col. 7, lines 19-24, the temperature sensors are used to adjust the parameters for a desired “surface area of reservoir of fluid”).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Arcilla with the teachings of Pujol for the purpose of controlling the humidity level which is affected by rate of evaporation (Col. 7, lines 11-20). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US PGPub 2017/0216552), in view of Tuck (US PGPub 2003/0000531), further in view of Koch (US 6,102,037), and further in view of Nagorny et al. (US PGPub 2009/0114221) as applied to claim 1 above, and further in view of Heine et al. (US PGPub 2012/0146251).
Regarding claim 13, Goff, as modified, discloses all of the previous elements of the claim as stated above. Goff is silent on wherein the one or more sensors are temperature sensors.
However, Heine discloses an analogous humidification system (abstract and Fig. 1) wherein the one or more sensors configured to detect whether the heating surface is wetted are temperature sensors (see paragraph 253, the optical sensors are used to determine both water level and temperature).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensors of the modified Goff to be temperature sensors, as taught by Heine, for the purpose of using a known type of sensor that allows determination of both water presence and temperature.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US PGPub 2017/0216552), in view of Tuck (US PGPub 2003/0000531), further in view of Koch (US 6,102,037), and further in view of Nagorny et al. (US PGPub 2009/0114221), further in view of Heine et al. (US PGPub 2012/0146251)  as applied to claim 13 above, and further in view of Pujol et al. (US 8640696) .
Regarding claim 14, Goff, as modified, discloses all of the previous elements of the claim as stated above. Goff is silent on wherein the at least one temperature sensor is utilized to determine a proportion of the heater that is saturated with a liquid. 
However, Pujol discloses at least one heater temperature sensor (Fig. 1, 48) that is utilized to determine a proportion of the heater that is saturated with a liquid (Col. 7, lines 16-26, Pujol discloses adjusting evaporation rate, parameters of which is the surface area of reservoir of fluid and heater temperature, calculating evaporation rate would lead to determining a proportion of the heater that is saturated with liquid). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Goff with the teachings of Pujol for the purpose of better controlling the humidity level of the gas (Col. 7, lines 11-12).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US PGPub 2017/0216552), in view of Tuck (US PGPub 2003/0000531), further in view of Koch (US 6,102,037), and further in view of Nagorny et al. (US PGPub 2009/0114221) as applied to claim 1 above, and further in view of Falb et al. (US 5,243,973).
Regarding claim 15, Goff, as modified, discloses all of the previous elements of the claim as stated above. Goff is silent on wherein the one or more sensors are resistive or capacitive sensors.
However, Falb discloses an analogous humidification system (abstract and Fig. 1) wherein the one or more sensors configured to detect whether the heating surface is wetted (Fig. 1, 8, 14, 15) are capacitive sensors (see col. 4, lines 25-30, the sensors capacitive signal changes when covered with liquid, indicating wetness on the surface).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensors of the modified Goff to be capacitive sensors, as taught by Falb, for the purpose of using a known type of sensor that allows determination of both water presence.
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US PGPub 2017/0216552), in view of Tuck (US PGPub 2003/0000531), further in view of Koch (US 6,102,037), and further in view of Nagorny et al. (US PGPub 2009/0114221) as applied to claim 1 above, and further in view of Tang et al. (US PGPub 2014/0131904), further in view of Rosman et al. (US 4523638).
Regarding claim 16, Goff, as modified, discloses all of the previous elements of the claim as stated above. Goff is silent on wherein the heating system comprises a printed circuit board (PCB) or etched foil over-molded with a surface comprising micro-channels to form the heating surface.
However, Tang teaches an analogous respiratory humidification system (see abstract) wherein the heating system comprises a printed circuit board (PCB) over-molded with a surface (see paragraph 14).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the heating element of Goff to comprise a PCB over-molded with a surface, as taught by Tang, for the purpose of using a known heating assembly used in humidifiers (see paragraph 9 of Tang).
Goff, as modified by Tang, further does not disclose wherein the surface comprises micro-channels.
However, Rosman teaches a plate used for heat-exchange (see abstract) wherein the surface of the plate comprises micro-channels (see Figs. 8a,9 10b, showing plates with channels, see col. 7, lines 10-20; it is noted “micro-channel” doesn’t have a specified size and the plate of Rosman is in the same scale as the plate of the instant application and thus the channels are in the same range of size).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the surface of the heating assembly of Goff to comprise micro-channels, as taught by Rosman, for the purpose of increasing the surface area for enhancement of heat transfer (see col. 2, lines 37-62 of Rosman).
Regarding claim 17, Goff, as modified, further teaches wherein the surface has micro-channels that extend in only a single direction (see Rosman Figs. 8a, 9a, 10b, each channel extends in only one direction, further Rosman teaches wherein all the channels extend in the same, single direction).
Regarding claim 18, Goff, as modified, further teaches wherein the micro- channels include a first set of distribution channels connected to a second set of main channels (see embodiment of channels in Fig. 6c, distribution channels 83 and main channels 77, the channels being connected by intermediary surfaces, see col. 6, lines 38-45).
Regarding claim 19, Goff, as modified, further teaches wherein the number of distribution channels is less than the number of main channels (see Figs. 6c and 6d, more main channels than distribution channels).
Regarding claim 20, Goff, as modified, further teaches wherein the micro- channels are distributed radially from a single point (see Rosman Figs. 9a and 10b).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goff et al. (US PGPub 2017/0216552), in view of Tuck (US PGPub 2003/0000531), further in view of Koch (US 6,102,037), further in view of Nagorny et al. (US PGPub 2009/0114221) and further in view of Pujol et al. (US 8640696).
Regarding claim 21, Goff teaches a respiratory humidification system for providing heated and humidified respiratory gases to a patient (see abstract and Fig. 1), the respiratory humidification system comprising: 
a liquid flow controller providing a controlled flow of liquid (Fig. 2, pump located at reservoir adapter 22; see paragraph 66, pump not shown but supplies fluid from the reservoir to the humidifier) ; a heating system including a heating surface (Fig. 8, humidification chamber 35 with heating plate 70) configured to receive the controlled flow of liquid and provide humidification to gases passing through the humidification system (see paragraph 72); 
Goff does not teach one or more temperature sensors measuring a surface temperature of the heating surface; one or more hardware processors providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the heating system to adjust the surface temperature of the heating surface, wherein adjusting the surface temperature of the heating surface provides control to produce a known evaporative area.
However, Tuck teaches an analogous humidification system (abstract and Fig. 1) comprising a temperature sensor (Fig. 1, 14) measuring the surface temperature of the heating surface (see paragraph 47, temperature sensor 14 measures the temperature of the heater plate 7); one or more hardware processors (Fig. 1, controller 9) providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the heating system to adjust the surface temperature of the heating surface  (see paragraph 7; the controller determines to what level the heater plate should be energized to in order to reach the user’s desired set humidity); wherein adjusting the surface temperature of the heating surface provides control to produce a known evaporative area (see paragraph 7, the controller energizes the plate, the surface of the plate then becoming an evaporative area of known size, the size of the plate, as the water evaporates from the heat of the plate).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the humidification system of Goff to include a heating surface temperature sensor and a controller to control the temperature of the heating surface to achieve a desired humidity level, as taught by Tuck, for the purpose of being able to efficiently control the system by energizing the surface to a level known to produce a desired humidity. 
Goff further does not teach one or more hardware processors providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the liquid flow controller to adjust the controlled flow of liquid received at the heating system.
However, Koch teaches an analogous respiration humidifier (see abstract) comprising one or more hardware processors (Fig. 1, controller 11) providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the liquid flow controller to adjust the controlled flow of liquid received at the heating system (see Fig. 2; see col. 9, lines 28-35, the amount of water is added proportionally via a pump in order to get a desired humidity).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the controller of Goff to control the flow rate of the liquid, as taught by Koch, for the purpose of following a known equation to provide an appropriate amount of water to achieve a desired humidity level in the system.
Goff further does not teach one or more sensors configured to detect whether the heating surface is wetted in at least one region.
However, Nagorny teaches an analogous humidification system (see abstract) comprising a sensor to detect whether a surface of the device is wetted in at least one region (see paragraph 80, moisture sensor are provided within the PAP to detect presence of water in the passageways).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Goff to include a moisture sensor on a device surface to detect wetness, as taught by Nagorny, to detect presence of water and prevent collection of water on the surface. It would be obvious to modify Goff to have the sensor on the heater surface as that is where liquid is dispensed.
Goff is further silent on wherein the one or more sensors comprises at least one temperature sensor.
However, Heine discloses an analogous humidification system (abstract and Fig. 1) wherein the one or more sensors configured to detect whether the heating surface is wetted are temperature sensors (see paragraph 253, the optical sensors are used to determine both water level and temperature).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensors of the modified Goff to be temperature sensors, as taught by Heine, for the purpose of using a known type of sensor that allows determination of both water presence and temperature.
Goff, as modified, does not teach wherein the at least one temperature sensor is utilized to determine a proportion of the heater that is saturated with a liquid. 
However, Pujol discloses at least one heater temperature sensor (Fig. 1, 48) that is utilized to determine a proportion of the heater that is saturated with a liquid (Col. 7, lines 16-26, Pujol discloses adjusting evaporation rate, parameters of which is the surface area of reservoir of fluid and heater temperature, calculating evaporation rate would lead to determining a proportion of the heater that is saturated with liquid). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Goff with the teachings of Pujol for the purpose of better controlling the humidity level of the gas (Col. 7, lines 11-12).
Regarding claim 22, Goff teaches a respiratory humidification system for providing heated and humidified respiratory gases to a patient (see abstract and Fig. 1), the respiratory humidification system comprising: 
a liquid flow controller providing a controlled flow of liquid (Fig. 2, pump located at reservoir adapter 22; see paragraph 66, pump not shown but supplies fluid from the reservoir to the humidifier) ; a heating system including a heating surface (Fig. 8, humidification chamber 35 with heating plate 70) configured to receive the controlled flow of liquid and provide humidification to gases passing through the humidification system (see paragraph 72); and at least one temperature sensor (see paragraph 36).
Goff does not teach one or more temperature sensors measuring a surface temperature of the heating surface; one or more hardware processors providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the heating system to adjust the surface temperature of the heating surface, wherein adjusting the surface temperature of the heating surface provides control to produce a known evaporative area.
However, Tuck teaches an analogous humidification system (abstract and Fig. 1) comprising a temperature sensor (Fig. 1, 14) measuring the surface temperature of the heating surface (see paragraph 47, temperature sensor 14 measures the temperature of the heater plate 7); one or more hardware processors (Fig. 1, controller 9) providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the heating system to adjust the surface temperature of the heating surface  (see paragraph 7; the controller determines to what level the heater plate should be energized to in order to reach the user’s desired set humidity); wherein adjusting the surface temperature of the heating surface provides control to produce a known evaporative area (see paragraph 7, the controller energizes the plate, the surface of the plate then becoming an evaporative area of known size, the size of the plate, as the water evaporates from the heat of the plate).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the humidification system of Goff to include a heating surface temperature sensor and a controller to control the temperature of the heating surface to achieve a desired humidity level, as taught by Tuck, for the purpose of being able to efficiently control the system by energizing the surface to a level known to produce a desired humidity. 
Goff further does not teach one or more hardware processors providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the liquid flow controller to adjust the controlled flow of liquid received at the heating system.
However, Koch teaches an analogous respiration humidifier (see abstract) comprising one or more hardware processors (Fig. 1, controller 11) providing deterministic control of a humidity level of gases passing through the respiratory humidification system by instructing the liquid flow controller to adjust the controlled flow of liquid received at the heating system (see Fig. 2; see col. 9, lines 28-35, the amount of water is added proportionally via a pump in order to get a desired humidity).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the controller of Goff to control the flow rate of the liquid, as taught by Koch, for the purpose of following a known equation to provide an appropriate amount of water to achieve a desired humidity level in the system.
Goff further does not teach one or more sensors configured to detect whether the heating surface is wetted in at least one region; wherein the one or more sensors comprise at least two liquid sensors configured to detect whether the heating surface is wetted at two or more regions of the heating surface,
However, Nagorny teaches an analogous humidification system (see abstract) comprising a sensor to detect whether a surface of the device is wetted in at least one region (see paragraph 80, moisture sensor are provided within the PAP to detect presence of water in the passageways); wherein the one or more sensors comprise at least two liquid sensors configured to detect whether the heating surface is wetted at two or more regions of the heating surface (see paragraph 80 of Nagorny, Nagorny teaches multiple sensors may be used to detect liquid at different points). Further, additional sensors would be mere duplication of parts obvious to one skilled in the art (see MPEP 2144.04).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Goff to include a moisture sensor on a device surface to detect wetness, as taught by Nagorny, to detect presence of water and prevent collection of water on the surface. It would be obvious to modify Goff to have the sensor on the heater surface as that is where liquid is dispensed.
Goff is further silent on wherein the one or more sensors are used by the one or more hardware processors to adjust the evaporative area of the heating surface.
However, Pujol discloses an analogous humidification system (abstract and Fig. 1) wherein the one or more sensors are used by the one or more hardware processors to adjust the evaporative area of the heating surface (Col. 7, lines 19-24, the temperature sensors are used to adjust the parameters for a desired “surface area of reservoir of fluid”).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Arcilla with the teachings of Pujol for the purpose of controlling the humidity level which is affected by rate of evaporation (Col. 7, lines 11-20). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bagby et al. (US PGPub 2004/0011359) which discloses a grooved respiratory heat exchanger; Daniell et al (US 6050260) which discloses a respiratory humidifier; Du et al. (US PGPub 2006/0124127) which discloses a metered humidifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                           
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799